Citation Nr: 1024055	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  05-34 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had recognized guerrilla service from March 1945 
to October 1945, and served with the Regular Philippine Army 
from October 1945 to March 1946.  The Veteran died in May 
1976 and the appellant is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  

The appellant testified before the undersigned at a Board 
video conference hearing in November 2006.  A transcript of 
the hearing is of record.  

In a June 2007 decision, the Board reopened the claim for 
service connection for the cause of the Veteran's death on 
the basis of new and material evidence and remanded the claim 
for further development and consideration.  Specifically, the 
Board asked that an opinion be rendered as to whether the 
Veteran's cause of death was related to his service-connected 
disabilities or otherwise etiologically related to his period 
of active service.  Unfortunately, the April 2008 and May 
2008 medical opinions obtained on remand were found to be 
inadequate.  Therefore, in the November 2008 decision, the 
Board remanded the appellant's claim to the RO so an adequate 
medical opinion could be obtained.  In a January 2009 
addendum, the physician provided the necessary opinion.  

Subsequently, in the July 2009 decision, the Board noted that 
the appellant had not yet been provided with the required 
notification regarding her claim of service connection for 
the cause of the Veteran's death.  See Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007) (holding that in the context of 
a claim for Dependency and Indemnity Compensation (DIC) 
benefits, VA is required to provide a claimant with (1) a 
statement of the conditions, if any, for which a Veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected).  The Board remanded 
the appellant's claim and directed the RO to provide the 
appellant with appropriate notification.  In an October 2009 
letter, the RO provided the requisite notification to the 
Veteran pursuant to the Board remand.  As such, the Board 
finds that the RO completed the development requested in the 
June 2007, November 2008 and July 2009 Board remands and 
complied with the remand instructions.  Stegall v. West, 11 
Vet. App, 268 (1998).  The case has since been returned to 
the Board for appellate review.  

Lastly, the Board notes that additional evidence, in the form 
of three statements from the appellant, one of which is a 
sworn statement, a duplicate of the Veteran's death 
certificate, a duplicate of a July 2007 letter submitted by 
the Veteran's former ophthalmologist, Dr. P.Z., a duplicate 
of the February 2004 Certification Report from the Armed 
Forces of the Philippines Medical Center and a handwritten 
chart have been added to the record subsequent to the 
issuance of the most recent supplemental statement of the 
case (SSOC), dated in February 2010.  This evidence was not 
accompanied by a waiver and has not yet been considered by 
the Agency of Original Jurisdiction (AOJ).  If an SOC or SSOC 
is prepared before the receipt of additional evidence, a SSOC 
must be issued to the Veteran, as provided in 38 C.F.R. § 
19.31 (2009), unless the additional evidence is duplicative 
or not relevant to the issue on appeal.  38 C.F.R. § 
19.37(a)(2009).  

In this case, the photocopy of the Veteran's death 
certificate, the letter from Dr. P.Z, and the February 2004 
Certification Report are duplicative of evidence already 
associated with the claims file, and the appellant's 
statements reiterate assertions already made in previous 
statements which were part of the claims file prior to the 
February 2010 SSOC.  Although somewhat unclear, the 
additional chart appears to be a handwritten chart of 
hospitalization which lists the Veteran's name next to his 
cause of death.  The remainder of the chart lists what the 
Board would assume to be names of other patients from that 
same hospital around the same time the Veteran was 
hospitalized there, as well as numbers and letters which are 
indecipherable.  The Board does not find this handwritten 
additional piece of evidence to be relevant with respect to 
issue on appeal as the Veteran's May 1976 death certificate 
provides the same information with respect to the Veteran's 
cause of death.  Therefore, there is no prejudice to the 
appellant in the Board rendering the Decision below.  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.  

2.  The Veteran's death certificate shows that he died in May 
1976, and the immediate cause of death was listed as a 
myocardial infarction.  

3.  At the time of the Veteran's death, service connection 
had been established for macular degeneration of the left 
eye, secondary to a shrapnel wound at a disability rating of 
10 percent.  The Veteran was also service connected for scars 
on his right thigh and leg as a result of shrapnel wounds at 
a noncompensable rating.  

4.  The cause of the Veteran's death developed many years 
after service and was not the result of a disease or injury 
incurred in active service.  

5.  A service-connected condition is not shown to have caused 
or otherwise contributed materially in producing or 
accelerating the Veteran's death.  




CONCLUSION OF LAW

The requirements for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.312 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist Veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the Veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the Veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the Veteran is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  19 
Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  Specifically, VA must notify the Veteran 
of what is required to establish service connection and that 
a disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include: (1) a statement of the conditions, if any, for which 
the Veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).

In the present case, the RO sent the appellant a VCAA 
notification letter in February 2004, prior to the April 2004 
rating decision.  However, the February 2004 letter did not 
notify the appellant of what the Veteran's service-connected 
conditions were at the time of his death, nor did it contain 
any particular explanation of the information and evidence 
required to substantiate a claim for service connection for 
the cause of the Veteran's death based on a previously 
service-connected disability as well as a condition not yet 
service connected, as required by Hupp.  Additionally, the 
letter did not provide the appellant with Dingess notice.  

The appellant was sent a VCAA notification letter in July 
2007 which informed him how disability ratings and effective 
dates are determined.

As previously discussed, in the July 2009 Board remand, the 
Board requested that the RO provide the appellant with an 
appropriate VCAA notification letter to include the requisite 
Hupp elements.  Pursuant to the Board remand, the RO sent the 
appellant the appropriate VCAA notification letter in October 
2009.  This letter informed the appellant of what the 
Veteran's service-connected disabilities were at the time of 
his death.  The appellant was informed that she needed to 
submit evidence that showed a service-connected disability 
was the primary or contributory cause of the Veteran's death.  
Specifically, the letter informed the appellant of the 
evidence needed to support a claim for Dependency and 
Indemnity Compensation (DIC) benefits based on a service-
connected disability established during the Veteran's 
lifetime.  The Veteran also notified the Veteran of the type 
of evidence needed to support a claim for DIC benefits based 
on a disability that was not service-connected during the 
Veteran's lifetime.  In addition, the October 2009 letter 
outlined VA and the appellant's respective duties for 
providing evidence.  

Although the October 2009 letter was not sent prior to 
initial adjudication and multiple readjudications of the 
appellant's claim, this was not prejudicial to her, since she 
was subsequently provided adequate notice and was given over 
a year to respond with additional argument and evidence and 
the claim was readjudicated and an additional SSOC was 
provided to the appellant in February 2010.  See Prickett v. 
Nicholson 20 Vet. App. 370 (2006). (VA cured failure to 
afford statutory notice to claimant prior to initial rating 
decision by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case.)  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of her claim and to 
respond to VA notices.  She has taken full advantage of these 
opportunities, submitting statements, affidavits, evidence 
and argument in support of her claim and testifying at a 
hearing before the Board.  Viewed in such context, the 
furnishing of notice after the decision that led to this 
appeal did not compromise the essential fairness of the 
adjudication.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Conway v. Principi, 353 F.3d 1369, 1373 (Fed. Cir. 
2004).  The appellant has had a "meaningful opportunity to 
participate effectively,"  Dingess/Hartman, and the Board 
finds that the present adjudication of the appeal will not 
result in any prejudice to the appellant.  Therefore, with 
respect to the timing requirement for the notice, the Board 
concludes that VA has fulfilled its duty to notify under the 
VCAA and to decide this appeal would not be prejudicial to 
the claimant.  

VA has also satisfied its duty to assist the appellant at 
every stage of this case.  All available service treatment 
records as well as all identified post-service private 
treatment records pertinent to the years after service are in 
the claims file and were reviewed by both the RO and the 
Board in connection with the claim.  Pursuant to the June 
2007 and November 2008 Board remands, VA medical opinions 
were obtained in April 2008, May 2008 and January 2009.  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As noted below, the Board finds that the April 
2008 and May 2008 VA opinions obtained in this case were 
predicated on a reading of the service and post-service 
treatment records in the Veteran's claims file and considered 
all the pertinent evidence of record.  While the January 2009 
addendum did not include a discussion of the Veteran's 
medical history or a rationale for its opinion, the Board 
finds that the January 2009 addendum, combined with the April 
2008 and May 2009 VA opinions, addresses all the necessary 
questions listed in the June 2007 and November 2008 remand.  
The April 2008 and May 2008 examiners provide a rationale in 
support of their opinions, which includes a discussion of the 
clinical data and medical principles as applied to the 
evidence.  When considered with the other evidence of record, 
there is adequate medical evidence of record to make a 
determination in this case.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
opinion regarding the issue on appeal has been met.  38 
C.F.R. § 3.159(c)(4).  

VA has also assisted the appellant throughout the course of 
this appeal by providing them with a SOC and SSOCs, which 
informed her of the laws and regulations relevant to the 
claim for cause of death.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
appellant in this case.  

II.	Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability benefits.  
Generally, in order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  
However, medical evidence of a current disability and nexus 
is not always required to establish service connection.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted). 

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It would also include statements 
contained in authoritative writings such as medical and 
scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is 
competent if it is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

The death of a Veteran will be considered as having been due 
to a service-connected disability where the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singularly or jointly 
with some other condition, was the immediate or underlying 
cause of death, or was etiologically related thereto.  38 
C.F.R. § 3.312(b).  A contributory cause of death is one 
which contributes substantially or materially to death, or 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c).  Service-connected disabilities or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there was resulting debilitating effects 
and general impairment of health to the extent that would 
render the person less capable of resisting the effects of 
either disease or injury primarily causing death.  38 C.F.R. 
§ 3.312(c)(3).  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of co-existing conditions, but, 
even in such cases, there is for consideration whether there 
may be reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that 
service connection for the cause of the Veteran's death is 
not warranted.  A certificate of death indicates that the 
Veteran died in May 1976.  The immediate cause of death was 
listed as a myocardial infarction.  There were no other 
significant conditions or underlying causes listed.

At the time of the Veteran's death, service connection had 
been established for macular degeneration of the left eye, 
secondary to a shrapnel wound and scars on his right thigh 
and leg as a result of shrapnel wounds.  However, the 
evidence does not show that the Veteran's service-connected 
disorders were a principal cause of his death.  The Veteran's 
death certificate did not mention his service-connected 
macular degeneration of the left eye secondary to a shrapnel 
wound or his service connected scars on his right thigh and 
leg due to shrapnel wounds, and prior to his death, the 
Veteran's treatment records did not relate any cardiovascular 
problems to his service connected disabilities.  

The medical evidence of record includes private treatment 
records from the Veteran's ophthalmologist, Dr. P.Z., dated 
in February 1975, which indicate that the Veteran was seen a 
few times due to an infection in his left eye.  Dr. P.Z. 
notes that the Veteran suffered from rhinitis secondary to 
his left eye infection thereby making it difficult for him to 
breathe and, as a result, "complications to other organs was 
possible" and "may cause his death."  The Board 
acknowledges that this statement alludes to a possible 
connection between symptoms resulting from the Veteran's left 
eye disorder and potential organ problems that may lead to 
death.  However, this opinion is too speculative in nature 
and therefore cannot be relied upon in rendering a decision.  
See Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions 
expressed in terms of "may" also implies "may or may not" 
and is too speculative to establish medical nexus).  
Moreover, there is nothing in the record to show that his 
service-connected disability and symptoms derived therefrom 
were related to or could lead to potential cardiovascular 
problems.  

A letter from one of the Veteran's physicians, Dr. R.P., 
September 2000, reflects that he treated the Veteran for 
coronary insufficiency and hypertension from 1974 to 1975.  
There is no indication in the letter that the Veteran's 
conditions were related to his service-connected macular 
degeneration of the left eye.  A February 2004 Certification 
Report from the Armed Forces of the Philippines Medical 
Center reflects that the Veteran was admitted to the medical 
center three times between August 1964 to January 1967 and 
diagnosed with chorioretinitis in the left eye.  However 
there are no findings in this report relating the Veteran's 
left eye disorder to his potential heart problems.  

Also, the Board finds that the Veteran did not have any 
cardiovascular disorder that was causally or etiologically 
related to his military service.  The Veteran's service 
treatment records are negative for any complaints, treatment, 
or diagnosis of such a disorder, and the record shows that he 
did not seek treatment for heart problems until many decades 
following his separation from service.  Indeed, the March 
1960 VA examination report reflects that the Veteran's 
cardiovascular system was normal and a chest X-ray showed his 
heart to be within normal limits.  Also, the record shows 
that the Veteran was diagnosed with enlargement of the heart 
and received treatment for same between February 1970 to 
March 1973, over twenty-four years after his separation from 
service.  See e.g, December 1999 and February 2000 letters 
from Dr. A.R.  The Board finds this gap in time significant, 
and it weighs against the existence of a link between a heart 
disorder and his military service.  Cf. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation 
context, that the Board may consider a prolonged period 
without medical complaint when deciding a claim).  Therefore, 
the Board finds that a cardiovascular disorder did not 
manifest in service or for many years thereafter  

In addition to the lack of evidence showing that a 
cardiovascular disorder manifested during service or within 
close proximity thereto, the medical evidence of record does 
not link the Veteran's cause of death to his military 
service.  In fact, as noted above, there was no event, 
disease, or injury in service to which the Veteran's death 
could be related.  See 38 C.F.R. § 3.159(c)(4)(i); cf. 
Duenas, 18 Vet. App. at 517, citing Paralyzed Veterans of Am. 
V. Sec'y of Veterans Affairs, 345 F.3d at 1355-57.  As such, 
the Board concludes that the Veteran's cardiovascular 
disorder did not manifest in service and was not causally or 
etiologically related to military service.  

In an August 2005 substantive appeal, a March 2009 statement 
and a September 2009 statement, the appellant asserts that 
the shrapnel in the Veteran's left eye routinely caused his 
wound to swell which is what led to his continuous 
hospitalizations and ultimate death.  The appellant maintains 
that during the Veteran's final stay at the hospital before 
his death, he complained of severe pain due to the swelling 
of his left eye wound, and that he suffered from "hard 
breathing."  She also suggests that the shrapnel wound may 
have developed into tetanus, thereby causing the Veteran's 
death.  See August 2005 Substantive Appeal.  In essence, the 
appellant maintains that the Veteran was never treated for or 
diagnosed with heart problems prior to his death, that he was 
never prescribed with medication for any type of 
cardiovascular disorder, and that his health complications 
predominantly centered around his left eye wound, and the 
swelling and consequent 'hard breathing' he suffered as a 
result.  She states that the only medication he was 
prescribed were antibiotics and medication intended to 
alleviate the pain caused by his left eye disability wound.  
The appellant further contends that the Veteran's death 
certificate is incorrect in that the listed cause of the 
Veteran's death is wholly different from the sickness for 
which the Veteran was initially brought to the hospital.  She 
states that the Veteran did not suffer from or receive 
treatment for hypertension or heart problems.  

There have been several VA opinions obtained in connection 
with the appellant's claim; opinions which do not support the 
appellant's contentions.  In April 2008, a VA opinion was 
obtained wherein the Veteran's claims file and private 
medical records pertaining to his death were reviewed.  The 
ophthalmologist opined that the Veteran's service-connected 
macular degeneration of the left eye, secondary to his 
shrapnel wounds, "cannot be attributed as his cause of 
death."  In addressing the appellant's contentions, he 
explains that an ophthalmological diagnosis of macular 
degeneration will never cause an eyeball and its surrounding 
tissues to swell and cause pain.  He further stated that the 
claimed tetanus infection is unlikely to happen to the 
Veteran's eyes since the shrapnel injury occurred more than 
thirty years after his death.  The examiner explained that 
"[a] tetanus infection....will have an incubation period of 
only seven to twelve days from the time of wound trauma."  

In May 2008, another opinion was obtained addressing whether 
the Veteran's service-connected scars on the right thigh and 
leg as a result of the shrapnel wound, were related to 
service.  The examiner opined that the Veteran's death in 
1976 was not caused by or a result of the shrapnel wounds in 
his right thigh and leg.  He explained that if wounds were to 
get infected, this would happen during the initial stages of 
the injury, not decades after.  According to the examiner, 
the fact that the shrapnel remained inside the Veteran's body 
as long as it did was proof that shrapnel is not life-
threatening and does not cause a person's life to end 
prematurely.  He further elucidates that when foreign bodies 
remain inside the human body, specifically in the muscle 
tissue and bone for decades, this is an indication that the 
body's defenses have effectively and successfully walled off 
and isolated the foreign body from the rest of the body's 
system, and therefore such foreign objects pose no harm to 
the patient.  The examiner noted that the Veteran was able to 
live for thirty years after having suffered shrapnel wounds 
to his right thigh and leg.  

While the May 2008 examiner failed to comment as to whether 
the Veteran's service connected left eye wound was a 
principal or contributory cause of his death, he provides an 
adequate explanation regarding the affect a shrapnel wound 
has on a person's body, their organs and their overall health 
over the span of many years.  In a January 2009 VA medical 
addendum, a VA ophthalmology consultant opined that the 
Veteran's death was not caused by his service-connected 
macular degeneration thirty one years after incurring 
shrapnel wounds during military service.  

The Board observes that the medical evidence of record 
includes letters submitted by one of the Veteran's private 
physicians, Dr. A.R., dated December 1999, February 2000, and 
one of which is undated.  These letters indicate that he 
treated the Veteran from February 1970 to March 1973 for 
malnutrition, hypertension and enlargement of the heart, 
disabilities which he attributed to the Veteran's 'traumatic 
injury.'  In the February 2000 statement, Dr. A.R. states 
that the Veteran's 'traumatic injury' was a result of the 
physical and mental stress suffered by the Veteran 
immediately after his injury wherein he lost his appetite and 
sleep, thereby causing malnutrition.  The physician further 
wrote that the Veteran's malnutrition caused enlargement of 
the heart due to diffusing B complex and "was compounded by 
his premature aging and atherosclerosis."  The Board finds 
that the physician's statements to be ambiguous and unclear 
with respect to the nature and type of the 'traumatic injury' 
and 'injury' referenced when discussing the Veteran's 
maladies.  

While the Board has carefully considered this evidence, it is 
well established that medical opinions that are speculative, 
general, or inconclusive in nature do not provide a 
sufficient basis upon which to support a claim.  See, e.g., 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In an 
attempt to resolve the ambiguity in Dr. A.R.'s statement, the 
RO sent him a letter in February 2000, asking him to identify 
the traumatic injury he claimed was associated with the 
Veteran's hypertension and enlarged heart, and to include his 
rationale.  It does not appear that Dr. A.R. responded to the 
RO's request for clarification.  Given the lack of clarity of 
these statements, the Board sent the Veteran's claims file to 
several VA physicians to be reviewed in order to determine 
whether the Veteran's service-connected left eye disability 
was the direct or a contributory cause of the Veteran's 
death.  All three opinions arrived at the same conclusion, 
that the Veteran's cause of death was not related to his 
service-connected macular degeneration of the left eye.  

Upon reviewing the medical evidence, the Board finds that the 
private doctor's statements discussed above do not provide a 
basis upon which to award service connection for the 
Veteran's cause of death.  The statements are unclear with 
respect to the 'traumatic injury' and 'injury' referenced and 
do not provide a rationale for which the conclusion is based 
upon.  Furthermore, three VA medical opinions obtained from 
two separate physicians, all arrive at the same conclusion - 
that the Veteran's death was not a result of his service-
connected disabilities, to include his service-connected 
macular degeneration of his left eye.  The April 2008, May 
2008 and January 2009 opinions use definite language and 
reflect a thorough review of the Veteran's claims file.  In 
addition, the April and May 2008 opinions include the 
rationale upon which their opinion is based and incorporate 
the medical facts and principles in support of their 
conclusions.

While these opinions do not address whether the Veteran's 
death was otherwise etiologically related to service, as 
previously noted above, the Veteran's service treatment 
records are devoid of any findings, notations, complaints or 
treatment or diagnosis of any cardiovascular problems.  There 
was nothing in the service records to show that the 
cardiovascular problems arose as a result of service or 
manifested for many years thereafter.  The fact that the 
first post-service medical record showing that the Veteran 
suffered from heart problems was over twenty-four years after 
his separation from service weighs against the possibility 
that his heart problems were incurred in service.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or disease was incurred in service which 
resulted in any chronic or persistent disability).  In sum, 
based on the totality of the competent medical evidence 
provided, it does not appear that the Veteran's death was 
etiologically related to his military service.  

There is no medical evidence showing otherwise.  The 
appellant's assertions are the only evidence contained in the 
claims file showing that the Veteran's cause of death was 
causally or etiologically related to his service-connected 
macular degeneration of the left eye.  The appellant is not a 
medical professional, and therefore her beliefs and 
statements about medical matters do not constitute competent 
evidence on matters of medical etiology or diagnosis and 
absent a professional medical opinion linking a current 
disorder to service, service connection cannot be granted.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the Board finds that a preponderance of the 
evidence is against the appellant's claim for service 
connection for the cause of the Veteran's death.  

Because the preponderance of the evidence is against the 
appellant's claim, the benefit of the doubt provision does 
not apply.  Accordingly, the Board concludes that service 
connection for the cause of the Veteran's death is not 
warranted.  




ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.  




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


